15‐2333‐cr 
     United States v. Bermudez Arcinegas 


                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
 1
 2         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 3   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 4   Square, in the City of New York, on the 24th day of April, two thousand seventeen. 
 5
 6          PRESENT:  GUIDO CALABRESI, 
 7                           RICHARD C. WESLEY,   
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11          United States of America, 
12                           Appellee, 
13                                    
14                                   v.                                                 No. 15‐2333‐cr 
15                                    
16          Faber Enrique Bermudez Arcinegas,   
17                           Defendant‐Appellant.* 
18          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
19
20          FOR APPELLANT:                   Faber Enrique Bermudez Arcinegas, pro se, 
21                                           Philipsburg, PA.   


     * The Clerk of Court is directed to amend the official caption to conform to the caption above. 
                                                          
1     
2           FOR APPELLEE:                David C. James, Tiana A. Demas, Douglas M. 
3                                        Pravda, Assistant United States Attorneys, for 
4                                        Robert L. Capers, United States Attorney for the 
5                                        Eastern District of New York, Brooklyn, NY.
6
7           Appeal from an order of the United States District Court for the Eastern 

 8   District of New York (Carol Bagley Amon, Chief Judge). 

 9          UPON  DUE  CONSIDERATION,  it  is  ORDERED,  ADJUDGED,  AND 

10   DECREED that the order of the District Court is AFFIRMED.   

11          Faber Enrique Bermudez Arcinegas (“Bermudez”) appeals pro se from the 

12   District  Court’s  July  1,  2015  order  denying  his  motion  for  a  sentence  reduction 

13   under  18  U.S.C.  §  3582(c)(2).    We  assume  the  parties’  familiarity  with  the  facts 

14   and  record  of  the  prior  proceedings,  to  which  we  refer  only  as  necessary  to 

15   explain our decision to affirm. 

16          Section  3582(c)(2)  provides  that  a  sentencing  court  may  reduce  a 

17   defendant’s  term  of  imprisonment  if  it  was  based  on  a  guidelines  range 

18   subsequently lowered by the United States Sentencing Commission.    We review 

19   de novo “the determination of whether the defendant’s sentence was based on a 

20   sentencing range that was subsequently lowered” and whether he was eligible for 

21   relief  under  §  3582(c)(2).    United  States  v.  Christie,  736  F.3d  191,  195  (2d  Cir. 

                                                    2 
 1   2013) (quotation marks omitted).     

 2         The  District  Court  properly  denied  Bermudez’s  motion.    A  district  court 

 3   may  not reduce a  sentence  under § 3582(c)(2)  if  a retroactive  amendment “does 

 4   not  have  the  effect  of  lowering  the  defendant’s  applicable  guideline  range.”   

 5   U.S.S.G. § 1B1.10(a)(2)(B), (d); see also United States v. Martinez, 572 F.3d 82, 85–

 6   86  (2d  Cir.  2009).    Bermudez  sought  a  modification  based  on  Amendment  782, 

 7   which reduced the base offense levels for most drug offenses under § 2D1.1 and 

 8   § 2D1.11 of the United States Sentencing Guidelines.    But Bermudez’s guidelines 

 9   range  was  based  on  the  money  laundering  guidelines,  U.S.S.G.  § 2S1.1,  not  on 

10   § 2D1.1 or § 2D1.11.    Accordingly, Amendment 782 did not lower his applicable 

11   guidelines range, and the District Court did not err in denying his motion.    See 

12   United States v. Mock, 612 F.3d 133, 138 (2d Cir. 2010). 

13         We have considered Bermudez’s remaining arguments and conclude that 

14   they are without merit.    For the foregoing reasons, the order of the District Court 

15   is AFFIRMED.     

16                                           FOR THE COURT:   
17                                           Catherine O’Hagan Wolfe, Clerk of Court 




                                                3